Citation Nr: 0730173	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dysthymic disorder, 
claimed as depression.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from June 1971 
to June 1994 with a period of active duty training from 
September 1971 to February 1972 and a period of active duty 
from November 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In relevant part, the RO denied 
service connection for dysthymic disorder, claimed as 
depression.  The veteran timely perfected an appeal of this 
determination to the Board.  

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

The veteran testified that he had been treated for depression 
at the Little Rock VA Medical Center (VAMC) shortly after 
returning from the Persian Gulf War in November 1991.  
Additionally, a March 2004 treatment note from the North 
Little Rock VAMC reflects that the veteran was first treated 
for depression in 1994 at the VA upon referral from a private 
doctor and that the electronic records showed that he had 
been prescribed Prozac for 4 months.  However, the record 
only contains VA treatment notes from February 2004 to 
December 2004.  

The Board observes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AMC/RO 
should obtain records from the above VAMCs for the period 
from the veteran's discharge in September 1991 to January 
2004 and associate them with the claims file.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell, 2 Vet. App. 611.

The veteran also testified that he had been treated by a 
private physician since December 2004.  The AMC/RO should 
therefore attempt to obtain and associate any pertinent 
records from this physician.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since his separation from active 
duty.  After securing the necessary 
release, the AMC/RO should obtain any 
identified records which are not already 
part of the claims file.

2.  Obtain and associate with the claims 
file medical records from the Little Rock 
and North Little Rock VAMCs from September 
1991 through January 2004, and mental 
health records since December 2004. 

3.  After completing any additional 
development deemed necessary in addition 
to the above, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


